     Case 2:18-cr-00112-JCM-VCF Document 123 Filed 05/24/19 Page 1 of 5



 1   Shawn R. Perez, Esq.
     Nevada Bar No. 10421
 2   7121 West Craig Road, Suite 113-38
     Las Vegas, NV 89129
 3   949-632-9752
     shawn711@msn.com
 4   Lowell H. Becraft, Jr.
     Alabama State Bar No. 5005F66L
 5   403-C Andrew Jackson Way
     Huntsville, AL 35801
 6   256-533-2535
     becraft@hiwaay.net
 7   Counsel for Defendant Waller
 8                     IN THE UNITED STATES DISTRICT COURT FOR
                                THE DISTRICT OF NEVADA
 9
10   UNITED STATE OF AMERICA,        )                Case No. 2:18-00112-JCM-VCF
                                     )
11              Plaintiff,           )                  STIPULATION AND PROPOSED
                                     )                      ORDER TO CONTINUE
12   v.                              )                         SENTENCING
                                     )                          (First Request)
13   WILLIAM WALLER,                 )
                                     )
14              Defendant.           )
     _______________________________ )
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between The United States
17   of America, through Nicholas Trutanich, United States Attorney, and Christopher Magnani
18   and Michael Landman, Trial Attorneys, U.S. Department of Justice, Tax Division, counsel
19   for the United States of America, and Shawn R. Perez, Esq. and Lowell Becraft, counsel for
20   William Waller, that the sentencing hearing currently scheduled for June 21, 2019, be
21   vacated and continued to a date and time convenient to the Court, but no sooner than Friday,
22   August 9, 2019.
23          This Stipulation is entered into for the following reasons:
24   1.     Counsel for Defendant will be commencing trial on June 17, 2019 in United States
25   v. Burton Ritchie, et al (Ryan Eaton), Case No. 15-cr-00285-APG, that is expected to go until
26   approximately mid to end of the week of July 8, 2019.
27   2.     Trial Counsel for the United States will be in trial in the District of Colorado
28   commencing in mid-July, 2019.

                                                  1
     Case 2:18-cr-00112-JCM-VCF Document 123 Filed 05/24/19 Page 2 of 5



 1   3.     Counsel for Defendant will be starting trial in a multi-defendant case before Judge
 2   Navarro in United States v. Palafox (Cesar Morales), Case No. 16-cr-00265, on July 29,
 3   2019. It is expected that this case will last 10-12 weeks, but will be generally dark on Fridays
 4   of each week.
 5   4.     The Defendant is in custody and does not object to the continuance.
 6   5.     The parties agree to the continuance.
 7   6.     The additional time requested herein is not sought for purposes of delay, but merely
 8   to resolve calendar conflicts by counsel.
 9   7.     Additionally, denial of this request for continuance could result in a miscarriage of
10   justice.
11   8.     This is counsel’s first request to continue the date for sentencing.
12          DATED this 24th day of May, 2019.
13    LAW OFFICE OF SHAWN R. PEREZ                         NICHOLAS TRUTANICH
                                                           United States Attorney
14
     By:    /s/ Shawn R. Perez, Esq.                By:    /s/ Michael C. Landman
15          SHAWN R. PEREZ, ESQ.                           MICHAEL C. LANDMAN
16                                                         /s/ Christopher Magnani
            /s/ Lowell H. Becraft, Esq.                    CHRISTOPHER MAGNANI
17          LOWELL H. BECRAFT
            Counsel for Defendant                       Trial Attorneys
18                                                      U.S. Department of Justice, Tax Division
19
20
21
22
23
24
25
26
27
28

                                                    2
     Case 2:18-cr-00112-JCM-VCF Document 123 Filed 05/24/19 Page 3 of 5



 1                             UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
     UNITED STATE OF AMERICA,        )                  Case No. 2:18-00112-JCM-VCF
 4                                   )
                Plaintiff,           )                    STIPULATION AND PROPOSED
 5                                   )                        ORDER TO CONTINUE
     v.                              )                           SENTENCING
 6                                   )                            (First Request)
     WILLIAM WALLER,                 )
 7                                   )
                Defendant.           )
 8   _______________________________ )
 9          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
10   Court finds that:
11   1.     Counsel for Defendant will be commencing trial on June 17, 2019, United States v.
12   Burton Ritchie, et al (Ryan Eaton), Case No. 15-cr-00285-APG, that is expected to go until
13   approximately mid to end of the week of July 8, 2019.
14   2.     Trial Counsel for the United States will be in trial in the District of Colorado
15   commencing in mid-July, 2019.
16   3.     Counsel for Defendant will be starting trial in a multi-defendant case before Judge
17   Navarro in United States v. Palafox (Cesar Morales), Case No. 16-cr-00265, on July 29,
18   2019. It is expected that this case will last 10-12 weeks, but will be generally dark on Fridays
19   of each week.
20   4.     The Defendant is in custody and does not object to the continuance.
21   5.     The parties agree to the continuance.
22   6.     The additional time requested herein is not sought for purposes of delay, but merely
23   to resolve calendar conflicts by counsel.
24   7.     Additionally, denial of this request for continuance could result in a miscarriage of
25   justice.
26   8.     This is counsel’s first request to continue the date for sentencing.
27   ///
28   ///

                                                    3
     Case 2:18-cr-00112-JCM-VCF Document 123 Filed 05/24/19 Page 4 of 5



 1                                         ORDER
 2         IT IS THEREFORE ORDERED, that the Sentencing Hearing set for June 21, 2019,
 3                           August 12, 2019, at 10:00
     be vacated and reset to __________________,   2019a.m.
                                                         at __________.m.
 4                     May_____
     IT IS SO ORDERED this 28, 2019.
                                day of ______________, 2019.
 5
 6                                          ___________________________________
                                            UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4
     Case 2:18-cr-00112-JCM-VCF Document 123 Filed 05/24/19 Page 5 of 5



 1                                CERTIFICATE OF SERVICE
 2
 3          I HEREBY CERTIFY that on the 24st day of May, 2019, the undersigned served the
 4   foregoing on all counsel herein by causing a true copy thereof to be filed with the Clerk of
 5   Court using the CM/ECF system, which was served via electronic transmission by the Clerk
 6   of Court pursuant to local order.
 7
 8
 9                                                    /s/ Shawn R. Perez, Esq.
10                                                    SHAWN R. PEREZ, ESQ.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
